TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00587-CR



                                 The State of Texas, Appellant

                                                v.

                                  Jeffrey Whiteside, Appellee


          FROM THE COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
 NO. C-1-CR-10-218398, HONORABLE ELISABETH ASHLEA EARLE, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant The State of Texas has filed a motion to dismiss by withdrawing

its notice of appeal. The State’s motion to withdraw notice of appeal is granted. See Tex. R. App.

P. 42.2(a). The appeal is dismissed.




                                             Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: August 29, 2013

Do Not Publish